Burch, J.
(dissenting) : When asked to specify in what respect the defendant was negligent, the jury said it was in encroaching on the time that should have elapsed after the Jersey passed. This finding negatived all the claims of negligence relied on for recovery. Under the well-settled law of this state encroachment *54on the time of the Jersey was not negligence at all, and under numerous other decisions of the court which have not heretofore been departed from judgment should be ordered for the defendant.
Mr. Justice Porter concurs in this dissent.